06/01/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0570



                                   No. DA 21-0570

 FRANKLIN S. & JANET L. TIEGS (PTE)
 BAKER PRODUCE, INC.,

           Petitioners and Appellees,

 STATE OF MONTANA, DEPARTMENT
 OF REVENUE,

           Respondent and Appellant.


                              GRANT OF EXTENSION


      Pursuant to Appellant’s motion for extension of time to file its reply brief

and Mont. R. App. P. 26(1), the Appellant is granted an extension of time until

June 20, 2022, to prepare, file, and serve its reply brief.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 1 2022